1. Recent attacks on religious minorities in Egypt and in Malaysia
The next item is the debate on the motion for a resolution on the recent attacks against religious minorities in Egypt and Malaysia.
author. - Mr President, in the week of Egyptian Orthodox Christmas, an attack took place killing and wounding 20 Coptic Egyptians. Although the attack can be seen as a criminal act of individuals, various other troubling incidents require our ongoing focus on respect for all minorities in Egypt.
Violence and hatred cannot be accepted in the name of religion. People have a universal right to freedom of religion as well as freedom from religion. Ethnic and religious diversity asks for a vigilant society that is able to reconcile differences in open debate, a society where people of any background or conviction know that their freedoms are guaranteed.
An open society can only be realised when the separation of religion and state is implemented in the constitution and throughout the system of government. Security measures cannot be the only means to manage a pluralist society. Yet state emergency laws have been in place in Egypt for the past 28 years. A free debate is perhaps the most powerful medicine against extremism and violence. Therefore, freedom of expression, both online and offline, can be seen as the Egyptian Government's best tool to resolve tensions in society.
It is therefore very difficult to understand or accept that around 30 activists, politicians and bloggers were arrested by government forces while travelling to the southern Egyptian town of Nag Hammadi to express their condolences to the families of those killed during the sectarian violence. The arrests are a particularly striking example of what has become a pattern of the Egyptian Government's interference in citizens' rights to freedom of expression.
Something is desperately wrong when people are treated like criminals merely for attempting to show sympathy and solidarity with fellow countrymen. In too many cases, the argument of maintaining public order is abused. Since 2008, Egyptians have been unable to get an unregistered phone line, but the control is not total. New rules are now in force, under which users of Wi-Fi have to pay for a connection, for which they need to provide an e-mail address to have a password and a username sent. This allows for active control of users by the government. Moreover, a draft law is under debate in the parliament about net regulation, providing for prison sentences for 'publication of multimedia content without government permission'.
Yet the Egyptian Constitution says, 'freedom of expression or freedom of opinion is guaranteed. Every individual has the right to express his opinion and to publicise it verbally or in writing or by photography or by other means within the limits of the law'. Self-criticism and constructive criticism are the guarantee for the safety of the national structure.
I urge the Egyptian Government to refrain from introducing emergency laws limiting fundamental freedoms in light of the sectarian tensions present. An adequate response to crimes committed in the name of religion is only appropriate. However, this should not be used as a reason to repress the population as a whole, with laws limiting free speech and expression. Only when fundamental freedoms are safeguarded by the Constitution and all layers of legislation are free will an open society in Egypt be possible. The Egyptian Government should lead its citizens on this road to freedom, and Europe should be its strongest partner in this.
Mr President, ladies and gentlemen, the resolution that I have tabled is in response to some tragic events which have recently taken place in Egypt and in other countries of the world - just yesterday in Nigeria - and is intended to bring to this House's attention an increasingly serious and intolerable situation whereby members of the Christian community are being persecuted and killed.
This is not a resolution against the Egyptian Government, which has acted to ensure that those responsible are brought to justice; rather, it is a time to reflect on a vast and concerning issue. Every year, thousands of Christians are killed around the world, in Vietnam, North Korea, China, Nigeria, Malaysia, and millions of others are persecuted in the most diverse ways for their faith on a daily basis. These attacks are increasing in number and in virulence, amid silence or indifference, and they warrant urgent action.
First of all, everyone must make a commitment to change the climate of religious hatred which is spreading and to encourage tolerance and acceptance of diversity. Europe is well acquainted with the tragedy of wars in which, for centuries, Catholics and Protestants have fought against one another, not to mention the Jewish Holocaust. Precisely because of its history, Europe must commit itself on this front.
Another initiative could be to examine national laws within the context of which we find rules which persecute Christians or other religious minorities. The cooperation of non-governmental organisations could be very useful in this project, but vigilance is also required to ensure that, where a right to religious freedom exists, it is actually implemented.
This debate could be an opportunity to launch the proposal to draft a European Parliament report on religious freedom in the world.
author. - (IT) Mr President, ladies and gentlemen, religious freedom is, in fact, the subject of this resolution. It is therefore not an identity crusade or an attempt to cause problems for this or that government, but a denunciation of the fact that, in today's world, people are dying because they believe in Christ or are being discriminated against because their faith is different from someone else's.
All the political groups therefore agree that there is a problem concerning religious freedom and that it needs to be addressed seriously and firmly within the international community.
We therefore ask the Council and the Commission and, above all, the High Representative for Foreign Affairs, to pay particular attention to the situation of minorities, including the Christian minority, so that initiatives aimed at promoting dialogue and respect between communities are supported and undertaken, urging all the religious authorities to encourage tolerance and to prevent episodes of hatred and violence from occurring.
Mr President, the incident that took place in Egypt could undoubtedly have happened elsewhere. A car passes by the doorway of a Coptic church, shots are fired into the crowd. The outcome: seven deaths (six Copts and one police officer). The Egyptian authorities react quickly. The public prosecutor decides - and I quote - that the three accused of the events in Nag Hammadi will be tried before the State Emergency Security Court on a charge of premeditated murder.
In Malaysia, it is the name Allah that the Christian and Muslim communities argue about, a dispute that results in the ransacking and pillaging of churches.
These news stories, which could be described as commonplace, have impacts elsewhere, throughout the world, including in Europe. The rise in religious intolerance and fanaticism jeopardises a fundamental freedom, freedom of belief for all, whether they are religious or agnostic. All over the world, crimes are being perpetrated against minorities, be they Christian, Jewish or Muslim. All over the world, too, non-religious men and women are being killed or imprisoned because they do not respect the rites, dogmas or religious practices from which they have freed themselves.
As a non-religious person, I firmly support this resolution, which is an appeal for tolerance and not a stigmatisation of Egypt or Malaysia. However, leaving aside the cases that have been mentioned, I would like to point out the responsibility of a state that is mindful of its citizens' right to freedom of expression. I believe that a secular state, by virtue of its structure, is the greatest guarantee of the space required for a diversity of beliefs. This is the form in which a state can best protect its citizens and promote a dialogue between its communities.
author. - Mr President, the information about violence against Christians in Egypt and Malaysia is just the tip of the iceberg. There are three points I want to raise.
First, Christians have become the victims of brutal violence in many countries of the world, not just two. Second, Christians have become the single most persecuted religious group in the world. The numbers are astounding - in the millions, not thousands or hundreds of thousands. Third, the reaction of European societies, European governments and the EU has, so far, been unsatisfactory: timid, faint-hearted, pusillanimous, politically correct, or no reaction at all.
We must act resolutely, or else those who persecute Christians will think they have our tacit blessing. Do we really want this?
author. - (FI) Mr President, it is regrettable that there are so many different conflicts in the world dressed up in the guise of religion. In this connection, it has to be said that there are very many different fundamentalist trends in the world in connection with the Christian, Islamic and other religions. Personally, I have encountered fewer of these fundamentalist aspirations with Buddhism. In any case, it is important that the European Parliament adopts a position when these kinds of violent episodes between religious groups occur.
I would like to say, however, that yesterday it was brought to Parliament's attention that 33 human rights defenders were arbitrarily arrested when they tried to support the Coptic Christians referred to in this resolution and who were suffering violence against them. I would now like to say to the Egyptian authorities that we need to ensure that people are not prevented in this way from coming to the defence of others. We must insist that human rights defenders in other situations are not imprisoned or treated unjustly. In this case, it is an undeniable fact that these 33 defenders of the Copts were treated inhumanely in prison. They were kept in inhumane conditions.
I hope that in future, Parliament will always give its attention to cases whenever there is violence against any religious group, and not just concentrate on the persecution of Christians.
(Applause)
Mr President, Tunisia, Egypt and Malaysia have a great tradition of tolerance. Evidence of this is provided by names like Tunku Abdul Rahman, the founder of the independent state of Malaysia, or President Sadat, whose speech here in the European Parliament was like a Magna Carta for Christian-Islamic coexistence.
This is precisely why we must support the governments of these countries in their fight against Islamic extremism and anti-Christian attacks. Of course, we in Europe, as a mainly Christian continent, have a special obligation to stand up for Christians throughout the world, because if we do not do so, who will?
However, this is clearly about the freedom of religion itself and I would like, for example, to thank the Malaysian Government for the fact that His Majesty, the Yang di-Pertuan Agong, and the Prime Minister, made their position on this matter clear on 9 January. We wish them success in their fight for religious tolerance, for which this country was and still is a shining example, and it is something that, as partners who can speak openly on matters to do with human rights, we must preserve in Egypt, Tunisia and Malaysia.
Mr President, freedom of religion is an essential element of human rights. Unfortunately, what we are seeing is that Christians have a particularly hard time in many countries where the faith of Islam dominates. That is the case, amongst other places, in Egypt. Coptic Orthodox Christians, but also Roman Catholic and Protestant Christians and Jews are placed at a disadvantage in an institutionalised way in Egypt. Muslims who convert to Christianity, for example, are oppressed. This can be seen from their identity papers, which continue to state that they are Muslims, as religious disaffiliation is legally prohibited.
Over the last 10 to 20 years, specifically, violence against Copts has grown enormously. More than 100 attacks, with thousands of victims, have already been reported. The Egyptian Government's attitude, in my view, is spineless. Three men have been taken into custody, but, generally speaking, the violence against Christians is tolerated. I call on the Council and the Commission to engage Egypt directly in dialogue in order to ensure that the government there takes a different approach. If Cairo refuses to do so, I think that needs to have consequences for our bilateral relations with Egypt.
on behalf of the GUE/NGL Group. - Mr President, all who are committed to democratic rights and freedom of religious expression will condemn outright the murder of Christians in Egypt and also the firebomb attacks on Christian churches in Malaysia. We should also note the growing numbers of attacks on religious minorities in Europe itself and equally condemn that.
In Malaysia, the tactic of divide and rule on racial and religious lines has long been used by various elements of the economic and ruling elites. The present National Front government is guilty of hypocrisy in this regard: while publicly proclaiming a 'One Malaysia' policy claiming to embrace all religions and minorities, it manoeuvres behind the scenes, using religious and racial divisions to try and bolster its own position among the majority Muslim Malay population, as it did in relation to the 'Allah' ruling.
There are also huge divisions economically in Malaysia. It is the most unequal society in South-East Asia. The current government rules on the basis of crony capitalism. This is the result, with exploitation rife in the workplace and trade union rights severely limited. The best background for religious freedom and democracy in Egypt and Malaysia and elsewhere is, indeed, economic justice and democracy, where wealth and power are in the hands of the big majority of working people and the poor and removed from major corporations and crony capitalists.
(NL) Mr President, yesterday, a terrible political trial began in the Netherlands against the leader of our party, Geert Wilders. Mr Wilders, as a Dutch parliamentarian and leader of the Party for Freedom in the Dutch Parliament, is being prosecuted for expressing his opinion. Mr Wilders is being persecuted by the leftist elite because he warns the Netherlands, Europe and the world about a fascist ideology that goes by the name of Islam. This is an outrageous disgrace!
Mr President, the Islamification of the Netherlands and of Europe threatens Europe's Judeo-Christian and humanistic culture, and where many, including in this House, bend over backwards and allow the tsunami of Islamification to wash over them, the Party for Freedom fights for European culture. Mr President, the barbaric acts that have taken place in Malaysia, Egypt and in many other places around the world, as just this week in Nigeria, are the result of the intolerant and fascist ideology known as Islam. In Islamic countries, non-Muslims are systematically humiliated and murdered. The events in Malaysia and Egypt cannot be regarded as isolated incidents, but have their origin in the ideology that demands respect but does not give it. This Parliament can ensure that these terrible events never take place in Europe by taking up the fight, alongside the Party for Freedom, against the Islamification of Europe. We ask all of you to do so.
(PL) Mr President, quite often in Parliament, we talk about different phobias and their detrimental social effects. I am thinking of xenophobia and homophobia. Unfortunately, these two cases do not exhaust the list of phobias. There is also a phenomenon called 'Christianophobia' - a phobia of Christianity. Just as in the case of other phobias, the social effects here are also detrimental and sometimes tragic, and it is precisely for this reason that we should take up cases of violations of the rights of Christians in different places around the world.
We take up cases involving followers of different religions, and even of people who do not profess any religion. Christians, too, must not be deprived of our care. We do this because religious freedom is one of the European Union's fundamental values. It is precisely for this reason that we condemn and will condemn every form of violence, discrimination and intolerance towards the leaders or adherents of any religion. Violence perpetrated because of the beliefs of the victim is abominable and there is no doubt that it deserves our criticism.
(PL) Mr President, religious freedom is a right which has been acknowledged in international and European conventions on human rights for over 50 years. At the same time, we have, for many years, been facing a rising wave of religious hatred, which has most often affected Christians all over the world. The place of anti-Christian Communism has today been taken principally by militant Islam. Egypt and Malaysia have constitutional guarantees of religious freedom, but under pressure from radical Islamic circles, the religious freedom of Christians is not being sufficiently protected by the governments there.
The European Union, which has new instruments of foreign policy at its disposal, must become involved, to a greater degree, in opposing Christophobia, which is the source of beatings, looting and murders. It is only ideological prejudice which causes the European Union to do this, today, with hesitation. At stake is our credibility.
(PL) Mr President, I would like to support the idea of my fellow Member, Mr Provera, who said that a report should be drawn up on religious freedom. I would like to remind everyone that in the previous parliamentary term, Mr Mauro and I submitted a proposal to draft a report on the situation of Christians in countries where they are a minority, in countries where Islam is the dominant religion. Unfortunately, the Bureau did not adopt the proposal, but perhaps such a report would be worth writing. Here, I make the same proposal again.
The resolution we are adopting today should give a clear message. The Coptic minority makes up 10% of Egypt's population, but even if it were only 0.5%, the role of the European Parliament is to react, especially in a situation in which human rights are being violated so drastically.
I read carefully the letter sent to Mr Buzek by the Marshal of the People's Assembly. In the letter, he gives his assurance that the events of which I have spoken were isolated incidents. I find this difficult to believe. The Copts have been persecuted in Egypt for many years. Let us try, this time, to ensure that our help for this oppressed minority does not end with empty declarations.
(PL) Mr President, it is not only Egypt, and it is not only Malaysia, but also Sudan, Nigeria and many other countries in Africa, many countries in Asia and many societies which treat Christians as a necessary evil, and sometimes as an enemy. Let us not hide these facts, let us not act like an ostrich, which buries its head in the sand. This is a real problem, and the Parliament of a Christian Europe, Christian traditions and a Christian heritage must speak about it.
However, we should also beat our own breast. A moment ago, the Member who spoke before me rightly spoke of Parliament's sins of omission in the previous term. I recall the debate we had a few weeks ago, when we rightly condemned the attacks and the oppression experienced by the Uighur Muslim minority in China. However, at that time, certain political groups rejected amendments which were intended to emphasise that Christians are suffering in China, too, and are the victims of discrimination. We cannot allow a situation in which we defend some religious minorities but defend others less or not at all.
(FI) Mr President, we have heard worrying news from a number of sources about crimes against Christians in Egypt and Malaysia. With regard to Malaysia, I would first of all like to say that we are deeply concerned about the attacks on churches in what has traditionally been a tolerant and moderate country.
Secondly, I wish to mention the exemplary work of Islamic NGOs on behalf of religious tolerance. The Malaysian Prime Minister's statements about using the name of Allah triggered a show of public discontent targeted at Christian communities. The exemplary attitude on the part of Islamic NGOs and an uncompromising public stance on the statements by the Prime Minister have nevertheless calmed the situation. It is unfortunate that we did not have it recorded in our final resolution, because in my view, we pay attention too rarely here to positive situations. Should not Muslims also be lauded when there is cause to do so?
Religious tolerance needs to be promoted both by those that hold political power and at grassroots level. It is equally important to realise that there have been failures as it is to acknowledge progress and offer support for it.
(FR) Mr President, the acts of fanatic criminals, who have killed some Christians in Egypt, cannot be ascribed to an entire population and its government. It would be unfair to hold Egypt and the Egyptians responsible for this appalling massacre, for which the perpetrators will be brought to justice.
We must not confuse the acts of one criminal with the policy of an entire country! Let us not tar fanatics and an entire population with the same brush. Finally, by seeking to intervene between the Coptic Christians and their fellow Muslim citizens, we are adding fuel to the fire of the extremists, who want to portray Eastern Christians as agents of the West.
(HU) There is very recent news that a few days ago, the Egyptian regime arrested several Coptic rights activists who were travelling to the site of the crimes that took place at the Nag Hammadi settlement in order to defend and support the Coptic Christian communities there who had seen several of their members murdered on Christmas Day. The Egyptian authorities, partial towards the Muslim majority, are trying to downplay the violent acts committed against the Coptic minority, and are now blocking the Christians' lawful self-defence with discriminatory bias towards one side of the issue. The United States administration has unequivocally spoken up against this. Knowing that the Coptic Christian community, who are considered native Egyptians, have, for over 1 500 years, often been subjected to cruel oppression, the European Union must step up in its defence even more forcefully and unambiguously than it is doing at present.
(SK) Thank you for bringing attention again to the breaches of religious freedom in certain countries, just like back in 2007 and 2008. I wonder whether it is the EU's weakness or indifference that prevents it from promoting the observance of human rights in this area more consistently. We keep hearing the same complaints and proposing the same measures.
Egypt and Malaysia are among those countries where Christians live in extremely dangerous conditions, face persecution, expulsion from their homes, abductions and murders, and their churches are being closed. This is happening from the Maghreb to Iran, in India, China, Pakistan, and many other countries. Christians are usually persecuted by extremist groups. However, this presents a danger to all Christians, Jews and Muslims. I request that representatives of the EU and delegations of the European Parliament make use of every opportunity to improve dialogue, religious tolerance and respect, and the coexistence of different cultures.
(FI) Mr President, I am especially worried about the situation in Egypt because of the historical, ethnic and political background connected with it. Actually, the Coptic Christians are still a considerable minority. In Egypt, around 10% of the population, eight million, are Coptic Christians, and it is for that precise reason that they are a former majority. They are proud of this and also of their oriental Christian tradition. This is why the provocation that occurred at the Christmas celebrations last January was particularly blatant and premeditated. Furthermore, many Copts have been pressurised through violence to change their beliefs and there have been cases of rape and other crimes.
The situation in Egypt is a very bad example for other countries where there is a chance of the same sort of spiral of revenge taking place, and that is precisely why the EU has to be vigilant, intervene immediately when there is trouble, and stress the importance of peaceful dialogue between religious groups.
(SL) When a murder takes place, in particular, a religiously motivated one, we naturally can do little but recoil in horror and condemn it.
However, this new incident and this new crime in the Middle East is, in fact, evidence of general developments and ongoing intolerance of religious freedom and lack of respect for those who are different. That is to say, there are many quarters where religious values are not respected.
The reason why the Group of the Alliance of Liberals and Democrats for Europe has proposed that this debate be postponed, or rather, that debates on the respect of human rights and religious freedoms in Egypt and Malaysia be held separately, is that we need to deal with this issue with a great deal of sensitivity and address every country individually. Egypt is certainly not one of the worst examples of religious intolerance. Quite the contrary.
Mr President, sadly, there has been a general climate in the Islamic world of increasing jihadi militancy aimed at non-Muslim communities in their midst - in particular, and more often than not, this means the Christians.
The Copts, who represent one of the oldest Christian churches in the world, have a large diaspora in London, which I represent. Their leaders have come to me and complained of a worsening situation, regrettably, in Egypt, orchestrated by the Muslim Brotherhood. In spite of the best efforts by President Mubarak's government to protect them, matters have deteriorated.
We witness a similar story with the Assyrian Christians in Iraq, the Christians of Palestine and Pakistan, and now, as we see for the first time, even in Malaysia.
This House has - for too long, in my view - ignored Christian minority rights in the rest of the world, but they look to the European Union and to the United States for protection. So I welcome this resolution.
Mr President, the persecution of Christians and other religious minorities is growing in Islamic countries. Christians who have lived in countries such as Egypt and in the Mediterranean area for almost 2 000 years are increasingly being persecuted and driven out of their ancestral homelands. This is because of the growing power of intolerant fundamentalist and extremist Islamist ideology - Islamo-fascism.
The persecution of Christian minorities and others across the Islamic world is vastly under-reported by the West's media. The media should not only report the persecution as it happens but they should explain to the general public the reasons why it is happening. They should explain who is doing this, namely Muslim fanatics, and why they are doing it - because of the intolerant and violent fault lines in Islamic ideology.
Democratic governments worldwide should put maximum diplomatic pressure on countries such as Egypt to suppress this intolerable persecution.
Member of the Commission. - Mr President, the Commission is deeply shocked and saddened by what happened on Coptic Christmas Eve in Nag Hammadi in southern Egypt, the tragic deaths of six Copts and a Muslim policeman in a drive-by shooting.
We are positive that the authorities took rapid action to find and arrest those suspected of committing this awful crime, and a thorough investigation and bringing those responsible to justice will send a clear signal that violence based on religious influence is not acceptable in Egyptian society.
Egypt's Constitution provides for freedom of belief and free practice of religion. However, we do hear complaints of discrimination against the Copts and against other religious minorities such as the Bahá'í in the workplace and by the judicial system. We are aware of difficulties encountered by several Christian converts, such as Maher El-Gohary and Mohammed Hegazy, in Egyptian courts. We raised those issues in our regular political dialogue with Egypt.
We understand that the government is seeking to address some of the grievances of the Copts, for instance, by removing the obstacles that delay and limit the building and refurbishment of churches. We welcome and encourage such moves and urge the government to identify and tackle the root causes of religious tensions in Egyptian society and to end all forms of discrimination against those belonging to other religions.
The acts of vandalism against churches in Malaysia following a High Court ruling on the use of the word 'Allah' give rise to serious concerns. The government, as well as the opposition, including the Pan-Malaysian Islamic Party and 130 Muslim NGOs, have all strongly condemned those attacks. The government has increased security measures to safeguard all places of worship and has also reconfirmed its commitment to protect Malaysia's social and religious harmony and a culture of religious and ethnic diversity.
The Malaysian Federal Constitution states that Islam is the religion of the Federation but other religions may be practised in peace and in harmony in any part of the Federation.
We encourage the authorities to initiate as soon as possible an all-encompassing inter-faith dialogue with all religious beliefs to promote mutual understanding so that Malaysia can continue to develop peacefully in ethnic and social harmony. In that regard, the Malaysian Home Ministry has a particular responsibility to explain thoroughly and objectively to its citizens the issue at stake.
We strongly condemn all acts of intolerance against any person because of his religion of belief wherever they occur. Unfortunately, no country is immune from this. We call on public authorities to fully protect all religious communities, including Christians, from discrimination and from repression.
The Commission gives high priority to freedom of religion or belief as central tenets of the EU's human rights policy by raising the issue in political dialogue with countries where the problem persists, by supporting local human rights projects and by actively promoting freedom of religion or belief at the UN forums.
The debate is closed.
The vote will take place at 12.00.
Written statements (Rule 149)
Mr President, ladies and gentlemen, in voting in favour of the joint resolution, I am highlighting the particular seriousness of the violence carried out in Malaysia in response to an exclusively nominalistic issue.
Indeed, it is certain that both Christians and Muslims believe in only one God, who is the God of all men, believers and non-believers alike. The fact that He is referred to by different names is absolutely secondary. To claim that the Muslim God is only Muslim and can therefore be invoked only by Muslims, using a traditionally Muslim name, means returning to the ancestral and tribal view that there is a God for each group of human beings. In other words, it means contradicting the monotheistic idea that makes universal religions which, like Christianity and Islam, oppose idolatry and polytheism, great religions that are close to people.
No less serious is the persecution of the Copts in Egypt. It was on the shores of the Mediterranean that monotheistic religions, which claim to be, and are, forces for promoting brotherhood and peace, were born. However, it is remarkable that it should be precisely on the shores of the Mediterranean, in Jerusalem - a holy city for those who believe in God, Allah and Jehovah - that the main breeding ground for conflict is found.
It is precisely Egypt that is the most powerful country in the area, where Christians and Muslims must coexist peacefully in order to play a peacemaking role throughout the southern Mediterranean area.
I support the joint motion for a resolution on the recent attacks against Christian communities because it strongly condemns all kinds of violence, discrimination or intolerance that is based on religion or beliefs. I think that it is vital to support all initiatives that are aimed at encouraging dialogue and mutual respect between communities and which seek to safeguard fundamental rights such as freedom of thought, conscience and religion.
Men and women all over the world continue to suffer the most brutal forms of persecution simply because they believe in God in the same way that He is venerated from the Atlantic to the Ural Mountains. Following statements by China, India, Iraq, Pakistan, Turkey and Vietnam, among others, Parliament today condemned the harassment of Christians in Egypt and Malaysia.
Europe views all this with relative indifference. There are even those who defend this failure to act by invoking respect for other people's culture and freedom to worship. Europe's silence on this issue, truly astonishing in a region whose origins, culture and traditions are imbued with the Christian faith, threatens to become deafening ...
This brings to mind the Cardinal Archbishop of Bologna's comment on earlier persecutions, which aptly illustrate the spirit of our times, whereby he noted that people are quicker to worry about the fate of polar bears than about the thousands of Christians who live their lives under threat.
Another year, 2010, has started with the bloody persecution of Christians in many parts of the world. We cannot, as the European Parliament, be passive in the face of these crimes and acts of violence. The situation of Christians is equally dramatic in countries not mentioned in today's resolution, such as North Korea, Iraq, India and Sudan. Attacks on Catholics are increasing in Vietnam. As a Member from Poland, a country with a deep-rooted Christian tradition and a country with a long tradition of respect where many religious communities coexist, I would like to express solidarity with the families of the victims. The Egyptian and Malaysian authorities must guarantee Christians and members of other communities and religious minorities the possibility to enjoy all human rights and fundamental freedoms, or face sanctions from the European Union. For this reason, we should endorse the resolution on recent attacks on Christian communities.
The recent attacks against Christian communities in Egypt and Malaysia can be viewed from two different perspectives. First, we must emphasise that the European Union, as a community of European States that have reached a high level of democracy and the rule of law, must not, in the spirit of religious tolerance, human and minority rights, pass over such events in silence, regardless of where in the world they may occur. We must make it clear to governments that strive to continue to maintain good relations with us that Europe demands that the widely accepted norms of universal human rights be respected by its partners, and that the future development of relations can be affected by problems involving human rights. At the same time, we must not forget the infringements of human rights that occur on the territory of the European Union.
In some cases, religious tolerance, human and minority rights - including those of members of minority churches - need to be developed further in EU Member States as well. If Europe wants to set an example to the world, it cannot allow anyone on its territory to suffer discrimination for his or her religious convictions, ethnic origin or membership of a national minority. We can see that the legislation in force in Egypt similarly guarantees religious freedom, but in practice, the experience of Christians is that the opposite is the case. Unfortunately, we can find similar examples of a discrepancy between the law and daily practice in EU Member States as well.